Citation Nr: 0914501	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.

2. Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar strain.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 until March 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Juan, 
PR. 


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's 
right knee disability has been productive of complaints of 
pain; objectively, the evidence demonstrates full extension 
and no worse than 80 degrees of flexion.

2. The competent medical evidence includes radiographic 
findings of right knee arthritis.

3.  The weight the competent medical evidence fails to 
objectively show instability.

4. Throughout the rating period on appeal, the Veteran's 
thoracolumbar disability has been productive of complaints of 
pain; objectively, he has normal range of motion with 
tenderness but no ankylosis.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a right knee disability have not 
been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic 
Codes 5010-5260 (2008).

2. The criteria for entitlement to an initial evaluation in 
excess of 10 percent for thoracolumbar strain have been not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237-5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's current right knee and back claims arises from 
an appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claims are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent Laws and Regulations

The Veteran is claiming entitlement to a rating in excess of 
10 percent for both a right knee disability and for 
thoracolumbar strain.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes. See 38 C.F.R. § 4.1. In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). Because this appeal stems from initial rating 
assigned the Board must consider the entire time period 
involved and contemplate staged ratings where warranted. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis: Right Knee Disability

Throughout the rating period on appeal, he has been assigned 
a 10 percent evaluation for his right knee disability, 
pursuant to Diagnostic Codes 5010-5260.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2008). Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261. Diagnostic Code 5260 concerns limitation of leg 
flexion. A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees. A 10 percent rating is 
warranted where flexion is limited to 45 degrees. A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees. Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension. 
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees. A 10 
percent rating is warranted where extension is limited to 10 
degrees. A 20 percent evaluation is for application where 
extension is limited to 15 degrees. A 30 percent rating 
applies where extension is limited to 20 degrees. A 40 
percent rating is warranted where extension is limited to 30 
degrees. Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

In the present case, VA examination in June 2007 revealed 
minor limitations in his range of motion, with some pain 
noted.  Specifically, the Veteran showed active range of 
flexion of 80 degrees with pain between 60 degrees and 80 
degrees and limitation of motion after repetitive movement.  
He also demonstrated extension to 0 degrees with no pain 
noted. 

The range of motion findings detailed above do not support a 
compensable evaluation for either flexion or extension of the 
right knee. However, the Board notes that, in rating 
musculoskeletal disabilities, it is appropriate to consider 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability. See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995). In the present case, the Veteran raised pain 
complaints in VA outpatient treatment records and at the June 
2007 VA examination.  Moreover, the record reveals abnormal 
weight bearing and antalgic gait, indicating that the 
Veteran's mobility is affected by his pain while walking. 
Furthermore he indicated that every two to three weeks he 
experienced severe flare-ups of pain lasting for one to two 
days.  Additionally, there was pain with motion, as stated 
above, and the examiner indicated that there was additional 
limitation of motion with repetitive movement.  

Despite the findings detailed above, the Board does not 
conclude that the Veteran's right knee disability picture 
most nearly approximates the next-higher 20 percent 
evaluation based on limitation of flexion or extension, even 
when considering additional functional limitation due to 
factors such as pain and weakness. Indeed, tat the June 2007 
VA examination, the Veteran reported being able to walk more 
than a quarter of a mile before needing to stop, and being 
able to stand between one and three hours at a time.  Range 
of motion studies show that noncompensable ratings are 
assignable based on extension of 0 degrees and flexion of 80 
degrees.  The Board notes that while there was pain upon such 
testing, there is no objective evidence to show that such 
pain caused additional functional limitation to such extent 
as to warrant a higher rating.  

The Board has also considered whether the Veteran is entitled 
to a compensable rating under any alternate Diagnostic Code. 
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application. Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262. Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.

The Board has also contemplated whether any separate 
evaluations are applicable here. In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg. However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to a compensable degree. Thus, assignment of separate 
evaluations for limitation of flexion and extension of the 
right leg is not appropriate here.

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97). That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257. See also 
VAOPGCPREC 9-98.

In the present case, the x-ray evidence does show right knee 
arthritis.  Moreover,
the Veteran has raised complaints of right knee instability, 
in the form of rare locking episodes.  However, the VA 
examiner in June 2007 indicated no episodes of dislocation or 
subluxation in the right knee. The examination indicated 
"McMurray's test: yes."  It is not entirely clear whether 
this notation indicates simply that the test was performed, 
or that the result was positive.  In any event, there was no 
laxity of the medial collateral, lateral collateral, anterior 
cruciate, and posterior cruciate ligaments.  Given the above, 
the evidence does not support a finding of right knee 
instability.  Accordingly the Veteran is not entitled to a 
separate evaluation under Diagnostic Code 5257.  In so 
finding, it is noted that factors of functional limitation 
are not for consideration in evaluating a knee disability 
under Diagnostic Code 5257, because such Code section is not 
predicated on loss of range of motion. See Johnson v. Brown, 
9 Vet. App. 7 (1996).

In conclusion, the evidence reveals that the Veteran's right 
knee disability, does not most nearly approximate the 
criteria for a 20 percent evaluation under 5010-5262, nor are 
there any alternate Diagnostic Codes that afford a higher or 
separate rating.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Thoracolumbar Strain

Throughout the rating period on appeal, the Veteran is 
assigned a 10 percent evaluation for thoracolumbar strain 
pursuant to 38 C.F.R. § 4.71a, DC 5237.  With respect to this 
disability, the Diagnostic Code contemplates evaluation under 
the general rating formula for diseases and injuries of the 
spine.

Under that general rating formula, a 10 percent rating is 
warranted where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 335; or, muscle spasm, guarding; or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. Id.

In order to be entitled to the next-higher 20 percent 
evaluation, the evidence must demonstrate forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
if there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  Id.

The Board has reviewed the medical evidence and finds no 
support for an evaluation in excess of 10 percent for the 
Veteran's service-connected thoracolumbar strain for any 
portion of the rating period on appeal.  In this regard, a 
June 2007 VA examination indicated full range of motion of 
the Veteran's thoracolumbar spine with pain through his range 
on flexion and extension.  There was no additional loss of 
motion with repetitive motion.  

The above range of motion findings do not support assignment 
of the next-higher 20 percent evaluation, even when 
considering additional functional limitations due to factors 
such as weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In this regard, the Board acknowledges the 
Veteran's complaints of near-constant and progressively 
worsening lower back pain raised at his June 2007 VA 
examination.  However, the examination report indicates only 
moderate to mild functional limitations as a result of his 
thoracolumbar disability in daily activities, with the 
exceptions of exercise and sports which are wholly prevented.  
Moreover, as previously noted, the objective findings show 
that there was no additional limitation with repeated 
movement.

Simply put, the competent evidence of record does not contain 
objective findings that the Veteran's low back pain has 
caused additional functional limitation such as to allow for 
the conclusion that his thoracolumbar strain symptoms are 
analogous to the next-higher 20 percent evaluation.

In sum, then, an evaluation in excess of 10 percent under the 
general rating formula is not for application here.  
Moreover, there is no other basis for an increased rating.  
In this regard, the Board has considered whether an increased 
evaluation under Diagnostic Code 5243 is possible here on the 
basis of incapacitating episodes.  The rating criteria for 
intervertebral disc syndrome based on incapacitating episodes 
provides for a 20 percent rating where the evidence shows 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the last 12 months.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  

Although the evidence indicates that the Veteran lost two to 
three weeks of work between June 2006 and his VA examination 
in June 2007, the evidence does not establish incapacitating 
episodes, as defined by Note 1 to Diagnostic Code 5243.  As 
such, Diagnostic Code 5243 cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Additionally, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code.

In the present case the Board notes that the VA examination 
in June 2007 revealed no significant neurological 
abnormalities. Specifically, Lasegue's sign was not positive 
and all Waddel signs were absent except for tenderness, which 
when viewed in the context of otherwise unremarkable 
neurological findings does not alone rise to a level 
necessitating a separate neurological evaluation.  Rather, 
the overall evidence reveals an essentially normal neurologic 
disability picture throughout the rating period on appeal.

In sum, a 10 percent rating, but no higher, is warranted for 
the Veteran's thoracolumbar strain throughout the rating 
period on appeal and there is no support for assignment of a 
separate neurologic evaluation.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). An 
extra-schedular evaluations is for
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards. Floyd v. Brown, 9 Vet. App. 
88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-116. When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
right knee and low back disabilities, but the medical 
evidence reflects that those manifestations are not present 
in this case. Additionally, the diagnostic criteria 
adequately describes the severity and symptomatology of the 
veteran's disorders. Moreover, the evidence does not 
demonstrate other related factors. The veteran has not 
required frequent hospitalization due to service-connected 
disorders. Moreover, while the VA examination in June 2007 
indicates that the Veteran's low back disability effects his 
ability to work as a truck driver, marked interference with 
employment beyond that already accounted for by the rating 
schedule has not been shown. In the absence of any additional 
factors, the RO's failure to consider or to refer these 
issues for consideration of an extraschedular rating was not 
prejudicial.


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.

Entitlement to a rating in excess of 10 percent for a 
thoracolumbar disability is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


